 116320 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In addition, Member Browning observes that, according to thestipulation, there was a lawful primary picket line at the jobsite ``[a]t
all material times''; the stipulation indicates that Warden refused to
perform the only task the Respondent assigned him; and the parties'
stipulation did not suggest that there was already a reserve gate es-tablished on the day the Respondent discharged Warden. She would
conclude, from these facts and from the absence of any factual stipu-
lation otherwise, that Warden withheld his services by refusing to
cross a lawful picket line and therefore the Respondent violated Sec.
8(a)(1) by discharging him for doing so. See Cooper ThermometerCo., 154 NLRB 502 (1965).Dawson Construction Company, Inc. and Chris-topher Dean Warden. Case 17±CA±17394December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEUpon a charge and amended charge filed May 19and June 21, 1994, by Christopher Dean Warden (War-
den or the Charging Party), the Regional Director for
Region 17 issued a complaint against Dawson Con-
struction Company, Inc. (the Respondent), alleging that
the Respondent engaged in certain unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(3) and (1) and Section 2(6) and (7) of the
National Labor Relations Act. Copies of the complaint
and notice of hearing were served on the Respondent
and the Charging Party. The Respondent filed a timely
answer denying the commission of any unfair labor
practices.On December 22, 1994, on the basis of an all-partystipulation, the parties filed with the Board a petition
to transfer the instant proceeding to the Board without
a hearing before an administrative law judge and sub-
mitted a proposed record consisting of the formal pa-
pers and parties' stipulation of facts with attached ex-
hibits. On January 27, 1995, the Acting Executive Sec-retary of the Board issued an order granting the peti-
tion, approving the stipulation, and transferring the
proceeding to the Board. Thereafter, the General Coun-
sel and the Respondent filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the stipulation, the briefs,and the entire record of this proceeding, and makes the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, an Alabama corporation with anoffice and place of business in Fort Leavenworth, Kan-
sas, is a general contractor engaged in the construction
industry. The Respondent annually purchases and re-
ceives at its Fort Leavenworth jobsite and other
jobsites located in the State of Kansas goods valued in
excess of $50,000 directly from points outside the
State of Kansas. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that International
Union of Elevator Constructors (the Union) is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
The issue is whether the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging Warden,
who is an employee of the Respondent, because he re-
fused to hold a reserve gate sign at the Fort Leaven-
worth jobsite where employees of a subcontractor had
established a lawful primary picket line.A. FactsThe Respondent is a general contractor at the FortLeavenworth jobsite. Mid-States Elevator is a sub-
contractor at that jobsite. Since April 20, 1994, Mid-
States' employees, whom the Union represents, have
been on strike and have maintained a lawful primary
picket line at the Fort Leavenworth jobsite. The Re-
spondent's employees are not represented by the Union
or any other labor organization.On April 21, 1994, the Respondent directed Wardento come to work the next day and hold a sign estab-
lishing a reserve gate for the Respondent's employees.
The owner of the Fort Leavenworth jobsite would not
grant the Respondent permission to place the reserve
gate sign in the ground or post the sign on a fence.On April 21, 1994, Warden told the Respondent thathe did not want to hold the sign because he did not
want to become involved in the labor dispute between
Mid-States and the Union and because he had friends
who were employees of Mid-States who were engaged
in the strike. That day the Respondent discharged War-
den for refusing to hold the sign.B. The Parties' ContentionsThe General Counsel contends that Warden has aSection 7 right to refuse to engage in activity that en-
meshes him in a labor dispute and the Respondent's
demand that Warden hold a reserve gate sign impinges
on that Section 7 right. The Respondent contends that
the Board will be interfering with the Respondent's
right to create and maintain a reserve gate, if it finds
a violation for discharging Warden.C. AnalysisFor the following reasons, we find that Warden's re-fusal to hold the reserve gate sign is protected by Sec-
tion 7, and therefore the Respondent violated the Act
when it discharged him.1 117DAWSON CONSTRUCTION CO.2Even accepting that the sign simply indicates neutrality, that isa position which is being involuntarily imposed on the employee. An
employee cannot be forced to make a statement indicating neutrality
any more than he or she can be forced to make a statement either
in support of or opposition to a union.We believe that these are the critical facts. At theFort Leavenworth jobsite, because of a labor dispute
with Mid-States, employees of Mid-States represented
by the Union established a primary picket line. In re-
sponse to that picket line, the Respondent ordered
Warden to hold a sign at an entrance to the jobsite de-
claring that entrance reserved for the Respondent's em-
ployees. When Warden refused, because he did not
want to become involved in the labor dispute between
Mid-States and its employees, the Respondent fired
him.At a construction jobsite where there is a labor dis-pute between an employer and its employees, a neutral
employer may avoid becoming enmeshed in picketing
related to the dispute. To do so, the neutral employer
may establish a gate reserved for the exclusive use of
its employees. Building & Construction Trades Coun-cil (Markwell & Hartz), 155 NLRB 319 (1965), enfd.387 F.2d 79 (5th Cir. 1967), cert. denied 391 U.S. 914
(1968). A reserve gate sign makes clear that the en-
trance is not for the use of employees of the employer
with whom there is a labor dispute. Thus, the reserve
gate sign is the means by which the neutral employer
makes known that it is not involved in the labor dis-
pute.The Respondent's right not to become enmeshed inthe Mid-States labor dispute is clear and is not at issue
in this case. That, however, does not end the matter.
By establishing the reserve gate disassociating itself
from the labor dispute, the Respondent unavoidably
makes a statement about the labor dispute. An em-
ployee holding the reserve gate sign is participating in
making that statement.We have held that an employer may not require em-ployees to disseminate antiunion literature. ScientificAtlanta, 278 NLRB 467 (1986). We have also heldthat an employer may not distribute campaign mate-
rials in a way that effectively forces employees to ac-
cept or reject the proffer, thereby ``pressuring employ-
ees to make an observable choice or open acknowledg-
ment of their union sympathies.'' E.g., A.O. Smith
Automotive Products Co., 315 NLRB 994 (1994). Theprinciple at work is the Section 7 right to engage in
protected concerted activity or to refrain from such ac-
tivity. In other words, the right to engage in union or-
ganizing or not is a protected right with which an em-
ployer cannot interfere by compelling an employee to
participate in the dispute.The Fifth Circuit has described this protection as``the right to express an opinion or to remain silent.''
Texaco, Inc. v. NLRB, 700 F.2d 1039, 1043 (5th Cir.1983). We believe that principle is applicable to this
case. An employee who complies with an order to hold
a reserve gate sign becomes a visible instrument in the
implementation of the employer's decision to establish
a reserve gate, thereby participating in the employer'sstatement about the labor dispute. Because a properlyestablished reserve gate system ordinarily has the ef-
fect of ``forc[ing] the union to picket only the [gate re-
served for employees of the employer with whom there
is a labor dispute],'' Electrical Workers IBEW Local501 v. NLRB, 756 F.2d 888, 894 (D.C. Cir. 1985), anemployee's holding a reserve gate sign could be
viewed by others as being indicative of the position he
is taking with respect to the strike.2Just as an employ-ee's right to refrain from expressing an opinion about
union organizing cannot be compromised by forcing
him to disseminate, accept, or reject antiunion lit-
erature, we believe the right to remain silent includes
the right not to be compelled to participate publicly in
making the Respondent's statement about the Mid-
States labor dispute.The dissent acknowledges that the Respondent re-quired Warden to hold a sign that makes a statement
``about'' the strike. Contrary to our dissenting col-
league's assertion, Warden's refusal to hold a sign
``about'' the strike falls well within the protections af-
forded by Section 7 of the Act. As the court recog-
nized in Texaco, supra, the Act broadly protects``union-related speech'' and ``union-related silence.''
700 F.2d at 1043. Here, as the dissent virtually con-
cedes, the reserve gate sign makes a statement ``relat-
ed'' to the Union's strike against Mid-States. There-
fore, Section 7 grants Warden the right not to make
that statement, regardless of whether the statement ad-
dresses what some might term the ``merits'' of the
strike. Indeed, it is our experience that employees fre-
quently wish to disassociate themselves entirely from
a labor-management dispute and, in effect, express no
view on ``the merits.'' Section 7 protects their right to
do so, and we find no basis in the Act or its policies
for narrowing its protections in the manner advocated
by our dissenting colleague.In sum, when the Respondent ordered Warden tohold the reserve gate sign, it was requiring him to par-
ticipate in making the Respondent's statement about
the Mid-States labor dispute. When Warden refused, he
was exercising his right to remain silent about the dis-
pute. We conclude that an employer's right to establisha reserve gate does not extend so far as to permit over-
riding an employee's Section 7 right to remain silent
by requiring him to participate in establishing that gate
by holding the reserve gate sign.Accordingly, when the Respondent discharged War-den because he refused to hold the reserve gate sign,
it violated Section 8(a)(3) and (1). 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy discharging Warden because he refused to holda reserve gate sign, the Respondent has engaged in un-
fair labor practices affecting commerce within the
meaning of Section 8(a)(3) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, we shall order the Respondent to offer Warden
immediate and full reinstatement to his former job or,
if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed, and to
make him whole for any loss of earnings and other
benefits suffered as a result of the discrimination
against him. Backpay shall be computed in accordance
with F.W. Woolworth Co
., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). The Respondent shallalso be required to expunge from its files any and all
references to the unlawful discharge, and to notify the
discriminatee in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Dawson Construction Company, Inc., Fort
Leavenworth, Kansas, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Discharging employees because they refuse tohold a reserve gate sign.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Christopher Dean Warden full and imme-diate reinstatement to his job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and make him whole for any
loss of earnings and other benefits suffered as a result
of the discrimination against him, in the manner set
forth in the remedy section of this decision.(b) Remove from its files any reference to the un-lawful discharge and notify the employee in writing
that this has been done and that the discharge will not
be used against him in any way.(c) Preserve and, on request, make available toagents of the Board for examination and copying, the
payroll records, social security records, timecards, per-
sonnel records, and all of the other records necessaryto analyze the amounts due under the terms of thisOrder.(d) Post at its facility in Fort Leavenworth, Kansas,copies of the attached notice marked ``Appendix.''3Copies of the notice, on forms provided by the Re-
gional Director for Region 17, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERTRUESDALE, dissenting.Unlike my colleagues, I would not find that the Re-spondent acted unlawfully by discharging Warden be-
cause he refused to hold a reserved gate sign. The signread:FRONT GATENOTICE TO SUBCONTRACTORS, SUPPLIERSAND EMPLOYEES OF DAWSONCONSTRUCTION CO., INC.THIS ENTRANCE IS RESERVED FOR THE SOLEAND EXCLUSIVE USE OF EMPLOYEES,SUPPLIERS AND BUSINESS VISITORS OFDAWSON CONSTRUCTION CO., INC., AND ALLSUBCONTRACTORS AND SUPPLIERS TODAWSON CONSTRUCTION CO., INC. WITHTHE EXCEPTION OF MID STATES ELEVATORCOMPANY.EMPLOYEES, SUPPLIERS AND BUSINESSVISITORS OF MID STATES ELEVATORCOMPANY ARE REQUIRED TO USE THE BACKGATE ONLY.THESE RESTRICTIONS ARE STRICTLYENFORCED.Although the language appearing on the sign doesnot specifically mention the Union's labor dispute with
Mid-States Elevator Company, I agree with my col-
leagues that, at least to one familiar with labor rela-
tions issues, the sign does make a statement about the
strike. That statement, however, does not concern the
merits of the strike. Quite the reverse: it says that the
Respondent, Dawson Construction, is neutral with re-
spect to the strikeÐit is not involved on either side in
any way. As my colleagues recognize, it is that neu-
trality that allows the Respondent to maintain a re- 119DAWSON CONSTRUCTION CO.served gate for its employees, suppliers, and businessvisitors that will not be subject to the Union's picket-
ing of Mid-States. By instructing Warden to hold the
sign establishing the reserved gate, the Respondent was
directing him to convey only the message of its own
neutrality. That message cannot, in my view, reason-
ably be read as implying anything about Warden's po-
sition (assuming he had one) with regard to the strike.
Had Warden carried the sign, the only statement he
would have made by that action would have been,
``My employer is not involved in the labor dispute be-
tween Mid-States and the Union.''I also disagree with Member Browning's conclusionthat Warden's position amounted to a refusal to work
at all or to cross the Union's picket line. I do not be-
lieve the record supports her position. As Member
Browning observes, the parties have stipulated that
there was a lawful primary picket line at the jobsite
``at all material times, since April 20, 1994.'' Warden
alleged in his original charge that he was working
overtime on April 21, 1994, ``the day after the strike,''
when he was asked to come in an hour early the next
day and ``hold the Mid-State sign.'' He further stated
that ``I told [the supervisor] that I really didn't want
to do it[.]'' It thus appears, from Warden's own state-
ments, that he continued to work (presumably at the
picketed jobsite) after the strike had begun and that the
only task he refused to perform was that of holding the
reserved gate sign. On this record, I do not find (and
the complaint does not allege) that Warden was with-
holding his services in solidarity with the Union or that
he was fired for refusing to cross the picket line.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge our employees because theyrefuse to hold a reserve gate sign.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Christopher Dean Warden full andimmediate reinstatement to his job or, if that job no
longer exists, to a substantially equivalent position,
without prejudice to his seniority or any other rights or
privileges previously enjoyed, and WEWILL
make himwhole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against him, with
interest.WEWILL
remove from our files any reference toWarden's unlawful discharge and WEWILL
notify himin writing that this has been done and that the dis-
charge will not be used against him in any way.DAWSONCONSTRUCTIONCOMPANY,INC.